Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered May 4, 1995, convicting him of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Gold-stein and Luciano, JJ., concur.